Citation Nr: 1521938	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in September 2012 before the undersigned Veterans Law Judge at a hearing at the above VARO; a transcript is of record.

In a February 2013 decision, the Board denied entitlement to a TDIU.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2013 Order, the Court granted the motion, vacated the Board's February 2013 decision, and remanded this case to the Board for readjudication.

In a subsequent May 2014 decision, the Board again denied entitlement to a TDIU.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel again filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2014 Order, the Court granted the motion, vacated the Board's May 2014 decision, and remanded this case to the Board for readjudication.

The issues of service connection for bilateral hearing loss and a left knee disability, whether new and a material evidence has been received to reopen the previously denied claim of service connection for a low back disability, and entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) have been raised by the record in a May 2014 claim but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

For the reasons described below, the Board concludes that a TDIU is warranted. 

First, the Board notes that the Veteran meets the schedular requirement for a TDIU because he has at least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is service connected for the following disabilities: PTSD, rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran's combined evaluation for compensation is 70 percent.

The Board also notes that the Veteran is currently unemployed.  The Veteran was previously employed as a pharmacist.  He testified at the September 2012 hearing that he last worked in 2004 and that he was fired from several jobs.  His representative said that the Veteran cannot work as a pharmacist because he is incapable of the requisite level of concentration.

There is not any evidence of record that the Veteran's tinnitus interferes with employment, and the Veteran and his representative have not so argued.  At a February 2004 audiological examination the Veteran was diagnosed with mild intermittent tinnitus in both ears.  It occurred two times a week.

At March 2005 VA mental health treatment the Veteran said that he continued having PTSD symptoms and that medication decreased the severity.  He reported working "as needed" as a pharmacist but that this was not very often.  Thought content was clear and goal directed and there was no suicidal or homicidal ideation, plan or intent.  Cognition, judgment and insight were grossly intact.  Mood was depressed and there was psychomotor agitation.  VA treatment notes from December 2005 through July 2006 indicate that the Veteran had severe PTSD with continued symptoms causing severe impairment in all areas of life including occupational, social, emotional and cognitive.

The Veteran had an examination arranged through VA QTC Services in February 2006.  He reported difficulty sleeping, for which he sometimes drank alcohol.  The Veteran said that he could not work and that he had no energy.  He said that he could not function in a work environment because of PTSD symptoms, stress and drug therapy.  The Veteran reported getting along poorly with supervisors and coworkers in his work as a pharmacist.  The temporary jobs he held required driving a lot, which led to his quitting, and he also said that he gave the work up because he could not deal with it from a mental standpoint.  

On examination the Veteran was alert and oriented to time, place, person and purpose.  Appearance, hygiene, and behavior were appropriate.  The Veteran was restless and was easily agitated, and mood was depressed.  The depression was near-continuous and affected his ability to function independently.  There was also unprovoked irritability.  Communication and concentration were normal.  The Veteran did not have any difficulty understanding complex commands.  There was a history of panic attacks, he had suspiciousness but no delusions, and there was a history of obsessional rituals that did not interfere with daily activity.  The Veteran had a history of visual hallucinations and occasionally saw helicopters.  The examiner noted that the Veteran had behavioral, cognitive, social and affective symptoms attributed to PTSD.  Mood was labile, he was socially withdrawn, he had a difficult time with memory and concentration, and he was easily agitated.  The examiner noted that the PTSD caused impairment in occupational functioning but did not provide an opinion regarding whether the Veteran was employable.

October 2006 VA treatment notes state that the Veteran had been unable to work for over a year due to the severity of the PTSD symptoms.  Subsequent treatment notes continued to show severe impairment from PTSD symptoms in all areas of life, including occupational, social, emotional and cognitive.  At June 2007 treatment, it was noted that the Veteran continued to experience nightmares, flashbacks, intrusive thoughts about the trauma, insomnia, and reactivity.  A treating physician assistant and nurse practitioner wrote in treatment notes from June 2008 to October 2010 that in her opinion the Veteran was totally and permanently disabled due to the severity of the PTSD symptoms.  

The Veteran had a VA examination in May 2012 at which he reported having been employed as a pharmacist until 2004.  He said that he enjoyed work but that he was no longer able to do it for physical reasons.  The examiner noted that while April 2012 treatment notes said that the Veteran had hyperarousal that limited his interaction with people, the Veteran interacted affably with people at the examination.  On mental status examination, thought processes were logical and goal directed and there was no evidence of hallucinations or delusions.  Mood was euthymic and affect was mood congruent.  Current homicidal and suicidal ideation, plan and intent were denied.  The Veteran was oriented to person, place, date and situation.  Judgment and insight appeared good.  The examiner did not feel that there was any reason from a psychiatric standpoint that would preclude employment.  The Veteran was volunteering on a weekly basis and said that he was enjoying it.  The examiner felt that some level of employment would be beneficial from a psychiatric standpoint because it would provide needed structure and support.  It was noted that the Veteran maintained stable social interpersonal relationships.

The Veteran testified at the September 2012 hearing that the medications he takes make him groggy and that therefore his wife drives him places.  In the past he had been suicidal and homicidal, and he had nightmares related to Vietnam.  The Veteran's wife testified that he has a short temper and displays little patience. 

A private vocational consultant, Mr. B, spoke with the Veteran and reviewed the record in March 2015.  He noted that the Veteran worked as a full time pharmacist, stopping in 1995.  The Veteran attempted to return to work as a pharmacist in 2001, 2003 and 2004.  The last two attempts to return to work only lasted for a month and were not successful due to PTSD.  Mr. B felt that the totality of the Veteran's vocationally significant PTSD symptoms, which included constricted affect, anxious moods/panic attacks, depressed mood, poor impulse control, unprovoked irritability, outbursts, and social withdrawal, fully precluded the Veteran's ability to work consistently in any competitive occupation.  The Veteran's competitive levels of occupational persistence, pace, productivity, punctuality and attendance would be unreliable and unpredictable for purposes of securing and following a substantially gainful occupation.   

A March 2015 VA examiner opined that the Veteran's PTSD caused total occupational and social impairment.  The Veteran said that he felt that his medications for PTSD were effective but made it difficult for him to focus and stay alert enough to do his job.  He also said that his PTSD symptoms had been worsening.  The examiner felt that on examination the Veteran had noticeable impairment in attention and memory.  The Veteran cried throughout the interview and evidenced some dissociative symptoms when discussing his experiences in Vietnam. 

The treatment records and examination reports show that the PTSD symptoms cause interference with employment related activities, and a treating provider, the March 2015 VA examiner, and Mr. B opined that the Veteran is unable to engage in substantial gainful activity due to PTSD.  While the May 2012 VA examiner felt that there was not any reason from a psychiatric standpoint that would preclude employment, this is not consistent with the record as a whole.  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to TDIU benefits is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


